COWART, Judge,
concurring specially:
I concur because this court’s opinion in Stanley v. State, 453 So.2d 530 (Fla. 5th DCA 1984), relating to a co-defendant and the same trial court action in this very case is on all fours with this case. However, because the setting of the length of time for counsel’s closing argument to a jury involves trial court discretion and many complex factors not ascertainable from the cold record on appeal, under the standard for review of judicial discretion recognized in Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980), I would uphold a broader range of discretion than was accorded the trial judge in Stanley and Rodriguez v. State, 472 So.2d 1294 (Fla. 5th DCA 1985).